Proceeding under CPLR article 78 to annul respondent’s determination, dated April 17, 1969, which disapproved petitioner’s application for a special on-premises liquor license. Determination confirmed and proceeding dismissed, without costs. Petitioner has the burden of establishing that respondent acted arbitrarily or capriciously in exercising its discretion to refuse the requested license (Matter of Farina v. State Liq. Auth., 20 N Y 2d 484; Matter of Wager v. State Liq. Auth., 4 N Y 2d 465; Matter of Gambino v. State Liq. Auth., 4 A D 2d 37, affd. 4 N Y 2d 997). Petitioner has not discharged that burden; rather, the record discloses evidence reasonably justifying the discretion exercised by respondent in denying to petitioner the license sought by it. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Kleinfeld, JJ., concur.